Citation Nr: 9927189	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability with degenerative joint disease of the 
left hip.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied the veteran's petition to 
re-open his claim of entitlement to service connection for a 
low back disability with degenerative joint disease of the 
left hip.

In June 1998 the Board denied the veteran's petition to 
reopen.  The appellant appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated the Board's June 1998 decision and remanded the 
case to the Board for further adjudication pursuant to an 
Order of the Court in response to a Motion to Remand filed by 
the Secretary.  [redacted], U.S. Vet. App. [redacted]).  This decision is rendered pursuant to 
the Judgment and the instructions contained in the Order and 
Motion to Remand.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disability with degenerative joint disease of 
the left hip was denied in a November 1994 Board decision.

2.  The evidence received subsequent to June 1994 is relevant 
to the issue and has not been previously submitted; and, when 
reviewed in conjunction with the evidence that had been 
previously submitted it is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  

3.  There is no competent evidence of record relating the 
veteran's current low back disability with degenerative joint 
disease of the left hip to events or injuries sustained 
during his period of active service.
CONCLUSIONS OF LAW

1.  The Board's November 1994 decision, wherein the veteran's 
claim of entitlement to service connection for a low back 
disability with degenerative joint disease of the left hip 
was denied, is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 20.1100, 3.104(a) (1998).

2.  The evidence received subsequent to the November 1994 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability with degenerative joint disease of the 
left hip.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim of entitlement to service connection for a low 
back disability with degenerative joint disease of the left 
hip is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural history of this claim reveals that in a 
rating decision dated in October 1990, the RO originally 
denied service connection for lumbar paravertebral 
fibromyositis, with severe degenerative joint disease and 
limitation of motion of the left hip and degenerative 
osteoarthritis of the spine.  The veteran appealed this rating 
decision and the Board denied the appeal, in a decision that 
was dated in July 1992.  He thereafter appealed the Board's 
decision of July 1992 to the United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated the Board's 
decision in April 1993, based on a Motion to Remand that was 
filed by the Secretary.  The additional development requested 
by the Court was accomplished and the Board again denied the 
claim in a November 1994 decision.  This decision was also 
appealed to the Court and was affirmed in a single-judge 
Memorandum Decision that was dated on July 25, 1995.  See 
[redacted] Vet. App. [redacted]) (Table).  
Shortly thereafter, the Court denied a motion for review by a 
three-judge panel that had been filed by the veteran.  See 
[redacted] Vet. App.[redacted]) (Table).  The 
veteran appealed the July Court decision to the United States 
Court of Appeals for the Federal Circuit; his appeal was 
dismissed.  See [redacted] F.3d [redacted] 
(Table).  Accordingly, for finality purposes the Board's 
affirmed November 1994 decision stands as the last final 
decision relating to the veteran's claim of entitlement to 
service connection for a low back disability with degenerative 
joint disease of the left hip.

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court has held that, the first determination 
is whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1998) in order to have a finally 
denied claim reopened.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim it 
must be determined whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, evaluation of the merits 
of the claim must occur but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).

The evidence of record at the time of the Board's decision of 
November 1994 consisted primarily of the following:

1.  Morning reports reflecting the fact 
that the veteran was admitted to an Army 
Hospital in Fort Benning, Georgia 
(transferred from duty to sick call 
status) on March 9, 1958, and discharged 
from it (transferred from sick to duty 
status) 10 days later, on March 19, 1958.

2.  Private medical records dated between 
April and August 1959, reflecting pain in 
the "pelvic zone" due to working in a 
cast.

3.  Private medical records reflecting a 
six-day admission in September 1959 due 
to a pelvic sprain, secondary to a fall 
at work on August 31, 1959 (officially 
translated).

4.  Private medical records noting 
treatment in September 1961 for a pelvic 
sprain and in 1961 for a lumbar sprain.

5.  Private medical records reflecting an 
eight-day admission in April 1973 during 
which a transurethral resection of the 
prostate was performed.

6.  Private medical records dated in 
1981, reflecting medical treatment for 
left hip sciatic pain.

7.  Private medical records produced in 
1988 and 1989, reflecting medical 
treatment for various medical problems, 
to include lower back pain.

8.  Private medical statements dated in 
April and May 1990, indicating that the 
veteran had received medical treatment 
for lower back pain since the late 1980's 
and also reflecting the fact that the 
veteran's left lower extremity is 
slightly shorter than his right and that 
this difference in their length caused 
the veteran to frequently lose his 
balance and fall.

9.  The report of a September 1990 VA 
medical examination, revealing diagnoses 
of  
lumbar paravertebral fibromyositis, with 
severe degenerative joint disease, severe 
limitation of the motion of the left hip 
and degenerative osteoarthritis of the 
spine.

10.  Testimony proffered by the veteran 
at an RO hearing that was conducted in 
June 1991, including his allegations of 
having sustained a fall from a height of 
about 30 to 40 feet while stationed at 
Fort Benning, Georgia, for which he was 
hospitalized, with traction in both legs.

11.  Multiple handwritten statements from 
the veteran, expressing his belief that 
the benefit sought on appeal should be 
granted, all produced since his initial 
submission of his claim for service 
connection in April 1990.

Other than the aforementioned morning reports of March 1958, 
the veteran's service medical records are not available 
having been presumably destroyed in the fire of July 1973 at 
the National Personnel Records Center's facilities in St. 
Louis, Missouri.   Accordingly, VA's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The present decision 
fully reflects the Board's awareness of, and compliance with, 
this obligation.

The evidence that was received and associated with the claims 
folder subsequent to the Board's decision of November 1994 
consisted primarily of the following:

1.  Multiple copies of the morning 
reports of March 1958 which were 
previously submitted to the record.

2.  Multiple copies of private medical 
records produced in 1959, 1973 and 1981 
which were previously submitted to the 
record.

3.  Copies of statements by private 
physicians dated in April and May 1990 
which were previously submitted to the 
record.

4.  The report of a September 1995 
private tomographic examination of the 
veteran's pelvis revealing an old sub 
capital fracture involving the left 
femoral neck with associated secondary 
degenerative joint disease, as well as 
multiple duplicates of this same 
document.
5.  A May 1990 x-ray report indicating 
that the veteran has spondylitic changes 
of his lumbar spine and chronic 
osteoarthritis changes in his hips, as 
well as duplicates of this document.

6.  A July 1996 signed and notarized 
statement from  M. Cruz, stating that 
while he was being treated at the United 
States Army Hospital at Fort Benning, 
Georgia in March 1958, he saw the veteran 
"in bed, with tractions [sic] in both 
legs convalescing [from an] injury."

7.  Testimony proffered by the veteran at 
a second RO hearing that was conducted in 
December 1996, reiterating his 
allegations of having sustained a fall 
from a height of about 30 to 40 feet 
while stationed at Fort Benning, Georgia, 
for which he was hospitalized, with 
traction in both legs and which he avers 
caused him to be disabled from this time 
forward.

8.  Multiple handwritten statements from 
the veteran to various persons, including 
the President of the United States, his 
congressional representative, the 
Governor of Puerto Rico, the Secretary of 
the VA, the Chairman of the Board, the 
regional office in San Juan, and the 
Supreme Court of the United States, 
reiterating his belief that the benefit 
sought on appeal should be granted, all 
dated after the Board's decision of 
November 1994.

Reviewing this evidence, the Board finds that, with the 
exception of the statement by M. Cruz regarding his 
observation of the veteran with his legs in traction in 
service, none of it is new and material.  The copies of 
previously submitted records are cumulative, the veteran's 
multiple written statements and oral testimony simply re-
iterates the contentions he made prior to November 1994, and 
the September 1995 and May 1990 medical evidence is 
cumulative of previously received medical evidence in that it 
simply confirms his current medical condition, the existence 
of which was established prior to November 1994.  

However, the sworn statement by M. Cruz provides previously 
unseen corroboration that the veteran's treatment during the 
ten day hospital stay indicated in the morning reports did 
involve treatment of his back or hips.  Accordingly, this 
statement is new and material to the veteran's claim, and is 
significant enough that it should be considered to fairly 
decide the merits of the veteran's claim.  Therefore, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a low back disability with 
degenerative joint disease of the left hip and his petition 
to reopen is granted.

Furthermore, because the Board has granted the veteran's 
petition to reopen his claim, the veteran was provided the 
language of 38 C.F.R. § 3.156 (1998) in the July 1996 
Statement of the Case sent to him by the RO, and the evidence 
received since the Board's June 1998 decision is duplicative 
of evidence already of record, the veteran is neither 
prejudiced nor denied his due process rights by the Board's 
decision not to return the claims file to the RO for review 
prior to Board review.  Bernard v. Brown,4 Vet. App. 384 
(1993).  

Having concluded that his claim is reopened, a determination 
as to whether the veteran's claim is well-grounded must now 
be made.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  The 
threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veteran contends that he injured his back and hips in 
service when he fell forty feet from a scaffolding while 
repairing a tower on March 9, 1958.  He further asserts that 
he was hospitalized for ten days in service due to this 
injury and has had trouble with his back and hips ever since, 
and that a subsequent on the job injury in September 1959 was 
merely an aggravation of his pre-existing condition and not 
the source of his current problems.  To support his 
assertions  of an in-service injury to his back and hips he 
has submitted a sworn statement by a veteran who was 
hospitalized corroborating that he was in the hospital in 
March 1958 with his legs in traction.  During testimony at 
his December 1996 RO hearing he could not recall being 
treated in service after his ten days in the hospital, and 
was unclear as to whether or not he had received treatment 
after discharge prior to his 1959 accident.  The veteran 
additionally testified that he was discharged in August 1958 
at the end of his term of service, with no medical discharge, 
and that he worked from discharge until 1973 when he had to 
stop working due to his back, hips, and other medical 
conditions.

The medical evidence of record first indicates treatment for 
his back or hips in April 1959 wherein he was treated for 
pain in his pelvic zone while working in a cast.  He was 
diagnosed with pelvic sprain.  There is no explanation 
provided as to why the veteran was in a cast and no mention 
of an in-service injury is made.  His personal history 
reported at this time notes "none of importance."  In an 
August 1959 entry the veteran reported no great pain and was 
able to "be on foot and walk."  In a September 3, 1959, 
treatment report from Aguierre Hospital it states that the 
veteran was admitted on September 3, 1959, due to an injury 
he sustained when he slipped and fell while working on August 
31, 1959.  The past history noted in this initial admission 
report does not include reference to his alleged in-service 
injury.  He was hospitalized until September 9, 1959, and was 
then referred to Ponce for a "final decision."  There is no 
indication in the hospital treatment notes that x-rays were 
taken while the veteran was hospitalized.  Private medical 
treatment notations indicate that the veteran was treated in 
September 1959 for a pelvic sprain and in 1961 for a lumbar 
sprain, and treated again in October 1981 for hip pain.  
Additional treatment records show treatment in the late 
1980's for back problems, and statements by several private 
physicians confirm treatment from the late 1970's for back 
problems and falls because the veteran's left leg is shorter 
than his right leg.  Other medical evidence of record 
includes a September 1990 VA examination report which 
diagnoses the veteran with fibromyositis of the lumbar spine, 
degenerative arthritis of the spine and degenerative joint 
disease of the left hip, a May 1990 x-ray report which shows 
that the veteran has spondylitic changes of his lumbar spine 
and chronic osteoarthritic changes in his hips, and a 
September 1995 private tomographic examination of the 
veteran's pelvis revealing an old sub capital fracture 
involving the left femoral neck with associated secondary 
degenerative joint disease.  None of these medical records 
relate the etiology of the veteran's treated conditions to 
events in service, and in fact, the only times when a date of 
onset is identified, that date is post-service while the 
veteran was working as a welder and involves incidents 
occurring on the job.  

Consequently, even assuming the veteran's assertions 
regarding the injury to his back and hips in service are 
credible and granting that he has presented medical evidence 
of a current low back and hip disability, there is no 
competent evidence of record indicating that his current back 
and hip disorders are related to his injury in service or 
residuals thereof.  In fact, as noted, the medical evidence 
of record tends to suggest that his 1959 treatments are 
related to on the job injuries and that these conditions had 
their onset post-service as opposed to resulting from an 
injury in service.  

To the extent that the veteran is attempting to establish a 
relationship between his in service injury and his current 
disabilities he is not competent to do so.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Moreover, while the veteran has 
testified to the continuity of his symptomatology since March 
1958, there is no competent medical evidence relating this 
symptomatology to his current disabilities, and the submitted 
medical evidence of record all begins with intervening 
injuries in 1959.  Accordingly, in the absence of a medical 
nexus between the veteran's alleged injury in service and his 
current disability, and due to the lack of a competent link 
between the veteran's assertions of continuity of 
symptomatology and his current disability, the Board finds 
that the veteran has not presented a well-grounded claim.  
Therefore, his claim of entitlement to service connection for 
a low back disability with degenerative joint disease of the 
left hip is denied.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a low back 
disability with degenerative joint disease of the left hip, 
the petition to reopen that claim is granted.

Entitlement to service connection for a low back disability 
with degenerative joint disease of the left hip is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

